Case 8:20-cv-01635-CEH-JSS Document1 Filed 07/16/20 Page 1 of 5 PagelD 1

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT OF
aes
for the =
ie © fat oy
District of | ore ~—-
a OW =
cs = +
eee OQ © pee] “I
Division a6 cj
B50

nes

7.

Case No. 3: 2o-cy- \lo 3 5 - T- Z6I55

%

(to be filled in by the Clerk's Office)

Jury Trial: (check one) CW No

kes| ida Stobw

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-\-

) Q(f, cle Walliens

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

meee Oe Oe ee ee ee ae

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name R45 h veka Stro b a

Street Address SY fo 23 rd Ave av FF uy x

City and County Ci. ve fe

State and Zip Code FL =] of oe

Telephone Number nae] Di UY Od (i

E-mail Address (Mm at ' ro 5 -+yob Qe © ath fis | (Oru.

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

4A Page | of 5
Case 8:20-cv-01635-CEH-JSS Document1 Filed 07/16/20 Page 2 of 5 PagelD 2
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. | \

Name YN elf PENG WW. iver

Job or Title (if known)

Street Address q) ] ( vol e el Shr 2 ef

City and County Lol (ONC role (

State and Zip Code rn diaa -. ity, Ps o |/

Telephone Number G | 7q q/ G fey é C

E-mail Address (if known) Tam m y law pI J © hot NG /. Cor

Defendant No. 2
Name
Job or Title ¢fknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (i/known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (fknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Page 2 of 5
Case 8:20-cv-01635-CEH-JSS Document1 Filed 07/16/20 Page 3 of 5 PagelD 3

Pro Se | (Rev. 12/16) Complaint for a Civil Case

b. If the defendant is a corporation
The defendant. (ame) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

KQ5,000 ye? 1a frag 1G OM) ir
Copy Mighted vides

I. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how cach defendant was
involved and what cach defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number cach claim and
write a short and plain statement of each claim in a separate ye Attach additional pages if needed.

(

On Wt dnesd ay ely €@ £ svbmdked G take down Noh ve +e
Youtu bes Cepy ich { ae eX F fenk G44er aAgcovert af thed- abele A den
l auc fu U dto ean cS yadube Channel Wwithot Uy Peru ILI.
illegally Gee Ered wow peta, corm/wetch OV = 626 WLW Te ¢
Ahe VEL Sy Vy Vig* @ | O
pa fulbe “holed the ia fringe vided with the LAL HPA youtuve « con Y
y IV. Relief Zot 13 ec Co CY 7G At violated 4 lao Wetch?V= 29) —- ASRAZUGqG. ;
FO Mfringe eA try Lop Voight :
State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.
}( ki Le infringes a Uy COPY 1b

WN fort Ve Ba rnreg = i

~—

he would

+0 par N 2% sar

Page 4 of 5
Case 8:20-cv-01635-CEH-JSS Document1 Filed 07/16/20 Page 4 of 5 PagelD 4

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

    
 

What is the be
ederal question [ | Diversity of citizenship

or federal court jurisdiction? (check all that apply)

Fill out the paragraphs in this section that apply to this case.

A, If the Basis for Jurisdiction Is a Federal Question 4

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. th 6 5 las (ee ; ( IG At LG el |
SSLe hth 4he Ledero! Coudts

has pours Aichen Over

B. If the Basis for Jurisdiction Is Diversity of Citizenship
Li The Plaintiff(s)
a, If the plainuffis an individual
The plaintiff, (name) , is acitizen of the

State of (name)

b. If the plaintiff is a corporation
The plaintiff, (ame) , ls incorporated
under the laws of the State of (ame) :

and has its principal place of business in the State of (name)

(Uf more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2; The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of fname) . Oris acitizen of

(foreign nation)

Page 3 of 5
Case 8:20-cv-01635-CEH-JSS Document1 Filed 07/16/20 Page 5 of 5 PagelD 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule II.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff Pe

Printed Name of Plaintiff
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number

E-mail Address

Page 5 of 5
